ACCEPTED
                                                                                                                                                             03-14-00302-CV
                                                                                                                                                                    4695742
                                                                                                                                                   THIRD COURT OF APPEALS
                                                                                                                                                              AUSTIN, TEXAS
                                                                                                                                                        3/30/2015 3:03:00 PM
                                                                                                                                                           JEFFREY D. KYLE
                                                                                                                                                                      CLERK




                                                                                                                                   FILED IN
                                                                                                                            3rd COURT OF APPEALS
                                                                                                                                AUSTIN, TEXAS
                                                                                                                            3/30/2015 3:03:00 PM
                                                                                                                              JEFFREY D. KYLE
                                                         March 30, 2015                                                             Clerk


Jeffrey D. Kyle, Clerk                                                                                                       Ele c tro n ic Filin g
Third Court of Appeals
Price Daniel, Sr. Building
209 West 14th Street, Room 101
Austin, Texas 78701

Re:     Notification of Argument; No. 03-14-00302-CV;
        The Railroad Commission of Texas; CenterPoint Energy Resources Corp., d/b/a
        CenterPoint Energy Entex; and CenterPoint Energy Texas Gas v. Gulf Coast Coalition
        of Cities

Dear Mr. Kyle:

This acknowledges receipt of your letter dated March 24, 2015, giving notice this appeal
will be submitted on May 20, 2015 at 1:30 p.m. I will appear and argue on behalf of
Appellant, the Railroad Commission of Texas.

                                                                     Regards,

                                                                     /s/ Kellie E. Billings-Ray
                                                                     Kellie E. Billings-Ray
                                                                     Assistant Attorney General
                                                                     P.O. Box 12548, MC-066
                                                                     Austin, Texas 78711-2548
                                                                     (512) 463-2012



cc.     John Griffin, Railroad Commission
        Dane McKaughan
        Christopher L. Brewster




  PO S T OF F I C E BO X 12548, AU S T I N , TE X A S 78711-2548         TEL:     (512)463-2100              W W W .TEX A SAT T O R N E YGEN ER A L.G O V
                                                 A n Equa l Em pl o ym ent O pp or t unit y Em pl o ye r ·